                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

SHAKEYIA D. JOYNER                                                                          PETITIONER

v.                                                                             No. 3:19CV271-NBB-JMV

STATE OF MISSISSIPPI                                                                       RESPONDENT


                  ORDER GRANTING STATE’S MOTION [27] TO CLARIFY

        This matter comes before the court on the motion [27] by the State to clarify whether it must

address all of the claims the petitioner has made in her sixteen supplements to her original petition.

The State argues in its pending motion to dismiss that the instant petition is untimely filed, or, in the

alternative unexhausted. As the pending motion to dismiss rests solely on procedural grounds, the

State need not consider the substance of the many supplements to the original petition. Should the

court have occasion to address the merits of the instant petition, it will revisit which, if any, of the

supplements to the petition will be considered. The State’s Motion to Clarify is GRANTED.

        SO ORDERED, this, the 8th day of April, 2020.


                                                           /s/ Jane M. Virden
                                                           UNITED STATES MAGISTRATE JUDGE
